190 F.2d 558
YOUNG,v.UNITED STATES.
No. 12780.
United States Court of Appeals, Ninth Circuit.
June 28, 1951.

Before HEALY and POPE, Circuit Judges, and FEE, District Judge.
PER CURIAM.


1
The brief on Young, signed by him, is stricken because of scandalous personal attacks, squarely contradicted by the record which is on file.


2
For many reasons, this appeal must be dismissed.  The most obvious of these are that (1) there was no order entered from which appeal could be taken, and that (2) if the opinion of the Judge denying be accepted as the order, which it should not be, the appeal was not in time.  We do not consider the proceeding premature, but have thoroughly examined the record and the points made and find the sentence and judgment are not void for the reasons alleged or for any reason.


3
Tom Markley, San Francisco, Cal., for appellant.


4
J. Charles Dennis, U.S. Atty., Vaughn Evans, John F. Dore and Kenneth J. Selander, Assts., all of Seattle, Wash., for appellee.